Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 1 of
                                       23




                                Exhibit 30
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 2 of
                                       23



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-60416-CIV- SMITH/VALLE

   TOCMAIL INC., a Florida corporation,

                  Plaintiff,
   v.

   MICROSOFT CORPORATION, a
   Washington corporation,

                  Defendant.
   _____________________________________/

        PLAINTIFF’S ANSWERS AND OBJECTIONS TO DEFENDANT’S FIRST SET OF
                        INTERROGATORIES TO PLAINTIFF

           Plaintiff, TOCMAIL INC. (“TocMail” or “Plaintiff”), hereby responds and objects to

   Defendant, MICROSOFT CORPORATION’s (“Microsoft” or “Defendant”), First Set of

   Interrogatories to Plaintiff, TocMail Inc. (“Interrogatories”), served on August 31, 2020, as

   follows:

                                       GENERAL RESPONSES

           1.     By responding to the Interrogatories, Plaintiff does not waive: (1) any objections

   to the admissibility of, competency of, relevancy of, materiality of, or privilege attaching to any

   information provided; or (2) the right to object to other discovery requests or undertakings

   involving or relating to the subject matter of the Interrogatories and/or responses herein. An

   objection, answer or response to the Interrogatories in no way constitutes and should not be

   construed as an admission of the relevance or admissibility of any information, or the truth or

   accuracy of any information. Plaintiff expressly does not concede the relevance or materiality of

   any request herein or the subject matter to which it refers.


                                                     1
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 3 of
                                       23



          2.      Plaintiff objects to the Interrogatories to the extent they seek information that is in

   the possession, custody or control of third parties or is determined to be outside of Plaintiff’s

   custody, possession or control after reasonable investigation.         Plaintiff will only produce

   information within its possession, custody or control.

          3.      Plaintiff objects to the Interrogatories to the extent that particular Interrogatories

   call for “all,” “each,” “any,” or “every,” on the grounds that they are overly broad and unduly

   burdensome. It is impossible to represent, even after a reasonable and diligent search, that all,

   each, or every bit of information falling within a description can be or has been assembled.

   Information may be known by many people and may be kept in a myriad of locations and files.

   Plaintiff cannot warrant or represent that each or all or every bit of information requested has been

   provided, only that Plaintiff has disclosed that information which it could gather in response to the

   Interrogatories after a reasonable and diligent investigation.

          4.      Plaintiff is engaged in the continuing investigation of the matters inquired about in

   the Interrogatories. The responses to the Interrogatories are believed to be accurate as of the date

   made. Because Plaintiff’s investigation into the matters inquired about is continuing, Plaintiff

   expressly reserves the right to supplement, correct or amend these responses. Additionally, these

   answers and objections are made without prejudice to, and are not a waiver of, Plaintiff’s right to

   rely on other facts, information or documents at hearing or trial.

                    OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

          5.      Plaintiff objects to the Interrogatories and to each of the Definitions and

   Instructions set forth in the Interrogatories to the extent such Interrogatories, Definitions, or

   Instructions purport to impose a duty or obligations beyond those set forth in the Federal Rules of




                                                     2
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 4 of
                                       23



   Civil Procedure, the Local Rules, or any applicable order or ruling by the Court in this action.

   Plaintiff will respond in accordance with applicable Rules, Procedures and Orders.

           6.      Plaintiff objects to the definition of “you,” “your” and “TocMail” in Definition No.

   9 in the Section titled “Definitions” as the definition is overbroad and/or improper to the extent it

   seeks to impose discovery obligations on, or seek information from, any individual or entity other

   than Plaintiff, including Plaintiff’s attorneys. Plaintiff will respond only on behalf of Plaintiff and

   provide information available to Plaintiff.

           7.      Plaintiff objects to the definition of “TocMail’s Patent” in Definition No. 10 in the

   Section titled “Definitions” to the extent such definition suggests that TocMail is not the owner of

   United States Patent No. 10,574,628.

           8.      Plaintiff objects to the definition of “TocMail’s Product” in Definition No. 11 in

   the Section titled “Definitions” to the extent such definition suggests that TocMail’s Product does

   not use the technology found in TocMail’s Patent.

           9.      Plaintiff incorporates each objection and response set forth herein into the specific

   answer to the Interrogatory below.


                SPECIFIC ANSWERS AND OBJECTIONS TO INTERROGATORIES

   INTERROGATORY NO. 1:

           Identify all means by which TocMail sells or licenses TocMail’s Product including all

   individuals, entities, websites, retailers, wholesalers, distributors, or other third parties authorized by

   TocMail to sell or license TocMail’s Product. For each, specify (i) if it is a Brick and Mortar store,

   where it is physically located, or, if it is an online store, the URL of that website and all countries

   where TocMail’s Product is offered for sale/licensing; (ii) the time period during which it was




                                                       3
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 5 of
                                       23


   authorized to sell or license TocMail’s Product, and (iii) the retail price at which it was authorized to

   sell or license TocMail’s Product.

           RESPONSE: TocMail started selling its product on December 12, 2019 via Google

   AdWords. An email from Google with header confirming the date is being provided in response

   to Microsoft’s First Request for Production. TocMail’s product has been exclusively advertised

   on Google AdWords to date. Google AdWords provides sufficient traffic to TocMail’s website

   and, therefore, no additional advertising platform or method has been needed to date. TocMail

   sells its service exclusively from its website, tocmail.net. A commercial license costs $3 per user

   per month. Personal plans will be offered soon at $5 per user per month. TocMail’s product is

   offered for sale and license world-wide.



   INTERROGATORY NO. 2:

           Please state the total number of TocMail’s Product sold and/or licensed, by week and month,

   per country where TocMail’s Product is sold and/or licensed, from the first sale or license to present,

   and identifying the date of the first sale or license, offer to sell or license, and/or public use of

   TocMail’s Product. Please also state the total number of users, sales volumes, and profits associated

   with the sales and licenses of TocMail’s Product, by week and month, per country where sold and/or

   licensed, from the first date of sale or license to present, if different.

           RESPONSE: Despite over 10,000 visitors to TocMail’s website who are interested in

   protection against phishing attacks, and despite TocMail being the sole provider of that which

   companies seek to spend billions of dollars annually to procure, TocMail has had no sales due to

   Microsoft’s false advertising. Microsoft has prevented TocMail from breaking into the market.




                                                         4
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 6 of
                                       23



   INTERROGATORY NO. 3:

          State TocMail’s total gross revenues to the present, by week and month per country where

   TocMail’s Product is sold and/or licensed.

          RESPONSE: Despite over 10,000 visitors to TocMail’s website who are interested in

   protection against phishing attacks, and despite TocMail being the sole provider of that which

   companies seek to spend billions of dollars annually to procure, TocMail has no revenue due to

   Microsoft’s false advertising. Microsoft has prevented TocMail from breaking into the market.




   INTERROGATORY NO. 4:

          Identify all persons who have knowledge of any facts or allegations regarding the claims

   raised in the Complaint or damages sought in this Lawsuit.

          RESPONSE: TocMail objects to Interrogatory No. 4 on the grounds that it is overly broad

   in scope, unduly burdensome and seeks information not relevant to any party’s claims or defenses

   and/or proportional to the needs of the case. For example, as documented in the expert report of

   Michael C. Wood, literally millions of technologists have knowledge of IP Cloaking and,

   therefore, have knowledge of facts regarding claims raised in the Complaint in this action. As

   another example, there are many ethical and blackhat hackers that know that Safe Links is

   defenseless against the very attack that it is promoted to protect against. It is impossible to “identify

   all persons” who have knowledge of the facts that are related to this case. This particular case is

   not about a single event that a limited number of individuals would have information regarding.

   On the contrary, this lawsuit involves almost ten years of continued false advertising by Microsoft




                                                      5
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 7 of
                                       23



   and other cybersecurity vendors. There is no conceivable manner in which one could identify all

   persons who have knowledge of “any facts” regarding the claims in this suit.

          Subject to and without waiving the foregoing objections, TocMail incorporates its response

   to Interrogatory No. 7 below. Additionally, Michael Wood (CEO of TocMail) and Marcie Bour

   (Plaintiff’s disclosed financial expert) have information regarding damages sought in this Lawsuit.

   Moreover, the following may have knowledge regarding this lawsuit, but were not informed by

   TocMail: Global Data Review (https://globaldatareview.com/cybersecurity/microsoft-lied-about-

   cloud-security-service-43-billion-lawsuit-alleges) and Burford Capital (which has been sending

   emails soliciting their services for contingency financing).


   INTERROGATORY NO. 5:

          Identify all instances known to You of consumer confusion, including mistake or

   deception, relating to any of Microsoft’s advertising of Safe Links. For each instance, Your

   response should include: (i) when and how You became aware of the instance, (ii) when the

   instance occurred, (iii) all persons with knowledge of such instance, (iv) the source of their

   knowledge, (v) the circumstances reflecting the confusion, (vi) the advertisement or website

   allegedly giving rise to the confusion or deception, and (vii) all documents supporting Your

   response to this Interrogatory.

          RESPONSE: TocMail objects to Interrogatory No. 5 on the grounds that it is overly broad

   in scope, unduly burdensome and seeks information not relevant to any party’s claims or defenses

   and/or proportional to the needs of the case, as the request is not limited in any manner, including

   for example to issues in this case. Subject to and without waiving the foregoing objections,

   TocMail responds regarding confusion to which it is aware as follows:




                                                    6
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 8 of
                                       23



          In 2015, Microsoft released its Exchange Online Advanced Threat Protection service, and

   promoted it in the corresponding Exchange Online Advanced Threat Protection Product Guide.

   To the best of TocMail’s knowledge, this was the only Product Guide that Microsoft produced for

   Exchange Online Advanced Threat Protection. In 2016, Microsoft changed the name of Exchange

   Online Advanced Threat Protection to Office 365 Advanced Threat Protection, and promoted it in

   the corresponding Office 365 Advanced Threat Protection Product Guide. The only product guides

   that were available for companies to consult when making a purchase decision promoted the false

   advertising message that Safe Links supposedly protects users from “links that are redirected to

   unsafe sites by a forwarding service after the message has been received.” TocMail does not have

   knowledge regarding the names of the multitudes who consulted the only product guides that

   Microsoft published.

          Likewise, Microsoft’s official Office 365 blog introduced Exchange Online Advanced

   Threat Protection with the blog post aptly entitled “Introducing Exchange Online Advanced Threat

   Protection.” This blog post promoted the false advertising message that Safe Links supposedly

   protects users from “links that are redirected to unsafe sites by a forwarding service after the

   message has been received.” (The same false message as the Product Guides.)

          Likewise,    the   ATP     product    page    (Microsoft’s    words)    was    originally:

   https://products.office.com/en-us/exchange/online-email-threat-protection. When the reader

   wanted to understand the security of Office 365, this page provided a link to

   https://products.office.com/en-us/business/office-365-trust-center-welcome where the reader can

   download “Office 365 security white paper.” This whitepaper promoted the false advertising

   message that Safe Links supposedly protects users from “links that are redirected to unsafe sites

   by a forwarding service after the message has been received.” (The same false message as the



                                                  7
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 9 of
                                       23



   Product Guides, and the same false message as the official blog announcement.) See video being

   produced by TocMail in response to Microsoft’s First Request for Production.

          Likewise, Microsoft produced a data sheet for its partners titled “Office 365 Advanced

   Threat Protection” which had the Microsoft sanctioned language for partners to use when

   promoting Safe Links. The Partner Datasheet promoted the false advertising message that Safe

   Links supposedly protects users from “links that are redirected to unsafe sites by a forwarding

   service after the message has been received.” (The same false message as the Product Guides, the

   same false message as the official blog announcement, and the same false message as the ATP

   product page.)

          Likewise, Microsoft’s partners incorporated this same false message in their brochures. For

   example, Microsoft Partner Rackspace has 6,600 employees, including hundreds of Microsoft

   Certified Professionals. Rackspace promotes ATP Safe Links in “The Rackspace Guide to

   Protecting Your Small Business with Office 365®.” The Rackspace Guide promotes the false

   advertising message that Safe Links supposedly protects users from “links that are redirected to

   unsafe sites by a forwarding service after the message has been received.”

          Likewise, Microsoft incorporates this same false message in various brochures and

   webpages. For example, see the brochure titled “Data Resiliency in Microsoft Office 365” and the

   webpage titled “Malware and Ransomware Protection in Microsoft 365.” Both promote the false

   advertising message that Safe Links supposedly protects users from “links that are redirected to

   unsafe sites by a forwarding service after the message has been received.”

          Whether the instance of deception was the Product Guides, the Product Page, the official

   blog announcement, the Partner Datasheet, or partner brochures based on Microsoft approved

   messaging, millions of purchasers were deceived by the same false message. TocMail does not



                                                   8
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 10 of
                                       23



    know whether each company received the false message from the product guide, the product page,

    the partner datasheet, the partner brochures, etc. The same false message was repeatedly delivered

    on the foremost sources of information regarding Safe Links. Hence, we know the false message

    that the vast majority of purchasers relied upon, and this is the point.

           The product page was changed to https://products.office.com/en-us/exchange/advance-

    threat-protection. This page introduces both a video and a brochure that again portrayed Safe

    Links as supposedly protecting users from email links that only lead to malicious destinations after

    the email has been delivered. This is the number one page on Google when users searched for

    purchasing Office 365 Advanced Threat Protection. This is the URL that over one thousand third-

    party webpages directed users to for purchasing Office 365 Advanced Threat Protection.

           The product page was once again changed, this time to https://www.microsoft.com/en-

    us/microsoft-365/exchange/advance-threat-protection. This page included the same video and

    brochure that portray Safe Links as supposedly protecting users from email links that only lead to

    malicious destinations after the email has been delivered.

           Microsoft also produced various PowerPoint presentations specifically for the audience of

    Business Decision Makers, Technology Decision Makers, and IT Decision Makers. These

    PowerPoint presentations falsely state that ATP Safe Links ensures links are harmless. TocMail

    does not know the individual instances in which this patently false message was delivered to the

    various Business Decision Makers, Technology Decision Makers, and IT Decision Makers. See

    video being produced by TocMail in response to Microsoft’s First Request for Production.




                                                      9
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 11 of
                                       23



    INTERROGATORY NO. 6:

           Identify all third parties referenced in Paragraphs 207-209 of the Complaint, and for each

    third party, identify all documents or URLs in which the third party used “promotional and

    advertising messages that are false” and to which “Microsoft contributed,” as alleged in Paragraphs

    208 and 209 of the Complaint.

    RESPONSE: TocMail refers Microsoft to documents being produced in response to Microsoft’s

    First Request for Production.     Additionally, as for Microsoft’s contribution, TocMail has

    researched ProofPoint and Mimecast (and TocMail will provide Microsoft additional

    documentation in a timely manner as TocMail identifies such). TocMail reserves the right to

    update this response.

    ProofPoint

       •   ProofPoint launched its Target Attack Protection (TAP) on June 7, 2012. TAP

           featured a service that supposedly traces URLs to the final destination at the time-

           of-click to supposedly protect against links that only lead to malicious destinations

           after the email has been delivered. Microsoft greatly assisted ProofPoint in

           promoting its false messaging by inviting ProofPoint to demonstrate this service at

           the Microsoft TechEd conference in Orlando, Florida the very next week. Microsoft

           drew industry-wide attention to ProofPoint's new service by naming it a finalist in

           the "Best of TechEd Awards in the category of security." ProofPoint distributed

           brochures regarding this service at booth #536 at the Microsoft TechEd conference

           from June 11-14, 2012. Microsoft permitted ProofPoint to conduct a survey at this

           conference as well.




                                                    10
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 12 of
                                       23



       •   https://www.securityweek.com/proofpoint-offer-cloud-based-targeted-attack-

           protection

       •   https://www.proofpoint.com/us/proofpoint-targeted-attack-

           protection%E2%84%A2-selected-finalist-microsoft-best-teched-awards

       •   https://www.proofpoint.com/us/proofpoint-reports-findings-email-and-

           information-security-trends-survey-conducted-microsoft-teched

       •   For documentation regarding ProofPoint’s messaging that TAP protects against

           cloaked links, see the Security Week URL above. Right from the launch of TAP,

           time-of-click was being promoted as a solution to cloaked links.

       •   Microsoft has allowed ProofPoint to distribute its brochures at other Microsoft

           conferences since.     See documents and materials provided in response to

           Microsoft’s First Request for Production.

       •   Microsoft made ProofPoint a Microsoft Partner, bestowing Microsoft credibility on

           ProofPoint’s offerings, and availing ProofPoint to various customer acquisition

           services available to Microsoft Partners. See documents and materials provided in

           response to Microsoft’s First Request for Production.

    False and/or misleading documents and URLs from ProofPoint include:

       •   “This enables organizations of all sizes to take full advantage of the benefits of

           Office 365 without sacrificing security . . .”

       •   https://www.proofpoint.com/us/proofpoint-security-and-compliance-suite-office-

           365

       •   https://www.channelfutures.com/channel-programs/proofpoint-suite-protects-

           office-365-data


                                                     11
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 13 of
                                       23



       •   https://www.linkedin.com/pulse/20140716173129-8234845-proofpoint-launches-

           security-and-compliance-suite-for-office-365/

       •   “...URL Defense, the only service that effectively detects, catches and analyzes

           malicious URLs targeting this market... helps small to mid-sized enterprises to add

           additional layers of security scrutiny that cannot be matched by traditional security

           solutions and gateways ... by following the email and checking for the URL

           destination’s safety in real-time. A frequent technique used by hackers has been to

           drive recipients to click on a link directing them to a website which is initially

           harmless but turns malicious after a period of time. With this feature, users are still

           protected...”

           Source: ProofPoint Essentials URL Defense Data Sheet

    Distribution of ProofPoint’s false messaging about checking the URL's destination include:

       •   https://www.cdw.com/product/proofpoint-targeted-attack-protection-url-defense-

           service-edition-subscri/5894909

       •   https://www.insight.com/en_US/shop/product/PP-B-TAPBUN-V-

           B/PROOFPOINT/PP-B-TAPBUN-V-B/TARGETED-ATTACK-PROTECTION--

           URL--ATTACHMENT-DEFENSE-VIRTUAL-750-USERS-ANNUAL-SUB/

       •   https://www.ndm.net/proofpoint/proofpoint-products/proofpoint-essentials

       •   Microsoft continues to assist ProofPoint in promoting the above falsehood at

           Microsoft       URL:       https://docs.microsoft.com/en-us/azure/sentinel/connect-

           proofpoint-tap. This URL contains a link entitled “Proofpoint TAP” which takes

           the     user      to     https://www.proofpoint.com/us/products/advanced-threat-

           protection/targeted-attack-protection. This webpage contains a link to Proofpoint’s


                                                     12
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 14 of
                                       23



           Data Sheets. The only Data Sheet for URL Defense is the one with the above, false

           messaging. Hence, to this very day, Microsoft continues to promote the very

           product (“Proofpoint TAP”) and actively sends Microsoft customers to the website

           that hosts the false advertising for the core URL Defense feature of Proofpoint TAP.

           TocMail is producing documents regarding contributory false advertising in its response to

    Microsoft’s First Request for Production. TocMail is still gathering additional examples of

    Microsoft’s contributory false advertising and will send additional examples as they are

    discovered.

    Mimecast

           At a minimum, Microsoft contributes to Mimecast by inviting Mimecast to the Microsoft

    Ignite conference to present its time-of-click service and during which Mimecast promoted its false

    messaging, Microsoft bestows the title “Microsoft Partner” on Mimecast to boost Mimecast’s

    credibility, and Microsoft gives Mimecast awards to boost Mimecast’s credibility. See video of

    Mimecast’s presentation at Microsoft Ignite being produced by TocMail in response to Microsoft’s

    First Request for Production.      Additional contributions are being investigated. TocMail is

    producing documents regarding contributory false advertising in its response to Microsoft’s First

    Request for Production. TocMail is still gathering additional examples of Microsoft’s contributory

    false advertising and will send additional examples as they are discovered.




    INTERROGATORY NO. 7:

           Identify (by full legal name and last known address) all persons (other than Your attorneys)

    with whom You communicated regarding the subject matter of this Lawsuit, including but not

    limited to any distributor, retailer, seller, contractor, expert, consultant, or any other third party.


                                                      13
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 15 of
                                       23



    Please include (i) a description of those persons’ knowledge, (ii) a description of their involvement

    with the Lawsuit, and (iii) a description of those communications.

    RESPONSE: TocMail objects to Interrogatory No. 7 on the grounds that it is overly broad in

    scope and seeks information not relevant to any party’s claims or defenses and/or proportional to

    the needs of the case. TocMail also objects to Interrogatory No. 7 to the extent that it seeks

    attorney/client communications, work-product or any other materials protected by other applicable

    privileges. Moreover, TocMail objects on the grounds that Interrogatory No. 7 seeks information

    or documents protected by rights of privacy or that contain or constitute personal identifying

    information of third parties.

    Subject to and without waiving the foregoing objections, TocMail responds as follows:

       •   TocMail Shareholders: Esteban Serrano, Osvaldo Jerez, and Juan Pedro Carmenate. They

           are kept abreast of the filings and read all materials that TocMail submits to the court and

           Microsoft. They are not involved in this litigation nor are they participating in the litigation

           in any manner. They only receive regular updates in the normal course of business.

           Microsoft can reach them via TocMail’s counsel.

       •   Mikail Tunç has been informed of this lawsuit and has been provided a copy of the expert

           report of Michael C. Wood, as he may be a witness in this action. His known business

           address is Shift Left Security LTD, Ground Floor, Unit B Lostock Office Park, Lynstock

           Way, Lostock, Bolton, England, BL6 4SG.

       •   David Switzer (creator of mkhtaccess_red) has been informed of this lawsuit and provided

           a copy of the expert report of Michael C. Wood, as he may be a witness in this action.

           TocMail does not have knowledge regarding his legal address.




                                                     14
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 16 of
                                       23



      •   Hector Monsegur (aka Sabu) has been provided a partial copy of the expert report of

          Michael C. Wood. TocMail does not have knowledge regarding his legal address.

      •   Gil Friedrich (CEO of Avanan) was contacted about this lawsuit given that Avanan has

          written on multiple occasions regarding Safe Links’ lack of defense against IP Cloaking.

          TocMail does not have knowledge regarding his legal address.

      •   Everett Stern contacted TocMail to offer his firm’s assistance in gathering information

          necessary for expert reports and other evidence for this case. Mr. Stern has been provided

          a copy under confidential arrangements of the expert report of Michael C. Wood so that he

          can be ready to provide assistance for rebuttal to Microsoft’s experts if TocMail should

          choose to employ his services. TocMail does not have knowledge regarding his legal

          address.

      •   Potential Investors: TocMail sought to raise capital due to the lack of sales and the resulting

          litigation costs. This litigation was referenced in a password protected webpage accessible

          only to potential investors (https://tocmail.net/investors/). The sum total reference of the

          lawsuit being: “TocMail Inc. is engaged in a $43 billion lawsuit against Microsoft Corp.

          alleging unfair competition created by Microsoft's false advertising. TocMail’s lawsuit

          further alleges Microsoft participated in contributory false advertising with Symantec,

          Mimecast, ProofPoint, and Vade Secure.” TocMail used Invstor.com to raise awareness of

          TocMail seeking funds, and does not know if any investors actually saw this message. In

          fact, TocMail cannot name a single investor that it knows that saw this message. The

          message is stated herein for completeness. TocMail was going to hire an investor outreach

          company called Marquee Equity, but later decided not to move forward. Employees at

          Marquee Equity may have been exposed to the message above. No specifics of either the


                                                    15
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 17 of
                                       23



           allegations nor other aspects of the litigation have been discussed with Marquee Equity nor

           with any potential investors.

       •   Friends: Kenedy Goyes and Victor D’Agostino who are personal friends of Michael Wood.

           For their own curiosity, they have read the initial complaint. No specifics regarding the

           case were discussed with them, nor are they involved in this lawsuit in any manner

           whatsoever. TocMail objects to disclosure of their addresses as confidential and irrelevant.

       •   Family: Family members of Michael Wood and TocMail’s shareholders know that a

           lawsuit with Microsoft is ongoing. No specifics regarding the litigation are discussed with

           them, nor are they involved in this lawsuit in any manner whatsoever. TocMail objects to

           disclosure of their addresses as confidential and irrelevant.




    INTERROGATORY NO. 8:

           State the categories and amounts of damages sought by TocMail in the Lawsuit, providing

    for each category of damages: (i) the basis, (ii) a calculation for how You arrived at the amount,

    and (iii) identify all documents that support Your alleged damages.

    RESPONSE: TocMail objects to Interrogatory No. 8 as premature to the extent that discovery

    and TocMail’s investigation is ongoing. TocMail also objects to Interrogatory No. 8 to the extent

    it seeks information that has or will be provided by expert witnesses. TocMail also objects to

    Interrogatory No. 8 to the extent that it seeks attorney/client communications, work-product or any

    other materials protected by other applicable privileges. Moreover, TocMail objects to

    Interrogatory No. 8 because thousands of pages of documents that TocMail will rely on to calculate

    disgorgement of profits and calculation of damages were designated by Microsoft as “Confidential

    – Counsel Only” pursuant to the terms of the Agreed Confidentiality Order and TocMail has not

                                                    16
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 18 of
                                       23



    had access to them. Thus, it is impossible for TocMail to fully answer Interrogatory No. 8. Subject

    to and without waiving the foregoing objections, TocMail responds to the best of its ability as

    follows:

           TocMail is seeking two components of damages under 15 U.S.C. § 1117: (1) damages

    sustained by TocMail and (2) Microsoft’s profits. For damages sustained by TocMail, TocMail is

    currently seeking treble damages due to lost profits and reputational damage. This can be

    calculated using the number of US ATP users provided by Microsoft. See the Expert Report of

    Marcie D. Bour for details and calculations and additional documents produced in this case by

    TocMail and by Microsoft.

           In addition to damages sustained by TocMail, for Microsoft’s profits, TocMail is seeking

    treble Microsoft’s profits based on the total revenue received from the sale of Office 365 by

    Microsoft from 2011 to present. Disgorgement of profits from Office 365 is warranted because

    all purchases of Office 365 were influenced by the false advertising campaign. Treble

    disgorgement of profits is warranted for Microsoft’s consistent, willful, knowing engagement in

    false advertising or, alternatively, for unjust enrichment and/or for future deterrence.

           The basis includes a recognition that not one company would have migrated to Office 365

    cloud-based email service if Microsoft had not repeatedly engaged in false advertising. More

    specifically, companies would have waited for a solution to IP Cloaking before moving email

    security to the cloud. No company would willingly make themselves defenseless against the most-

    common, most effective hacking attack. As Microsoft’s CEO correctly states: “Businesses and

    users are going to embrace technology only if they can trust it.” Consumer trust in Office 365 was

    built entirely by false advertising from its launch until present. Were it not for the false advertising,

    there would be no trust and thereby no purchases.



                                                       17
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 19 of
                                       23



           Microsoft robbed TocMail of its moment in history, having solved the one security issue

    that prevented email security from safely moving to the cloud. Therefore, the damages sought are

    commensurate with the money that TocMail would have made over the lifetime of its patent were

    it not for Microsoft’s misdeeds. As these damages are commensurate with the historic importance

    of TocMail's offering, such a level of damages does not constitute a windfall nor punishment to

    Microsoft.

           TocMail is also seeking an injunction against Microsoft to prohibit Microsoft from using

    the name “Safe Links.”

           TocMail continues to assess the legal basis of these damages and shall notify Microsoft in

    a timely manner of updates and/or modifications. TocMail reserves the right to supplement or

    amend this Answer.




    INTERROGATORY NO. 9:

           Identify all individuals who are or have been involved in the design and development of

    any product or software program that embodies or practices the subject matter disclosed or claimed

    in TocMail’s Patent. In addition, for each individual identified, state the employer(s) and title(s),

    and describe all of their current and past job responsibilities.

    RESPONSE: TocMail objects to Interrogatory No. 9 on the grounds that it is overly broad in

    scope and seeks information not relevant to any party’s claims or defenses and/or proportional to

    the needs of the case. Subject to and without waiving the foregoing objections, TocMail responds

    as follows: Michael Wood, TocMail’s CEO and product programmer.




                                                      18
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 20 of
                                       23



    INTERROGATORY NO. 10:

           If TocMail contends that Microsoft has infringed TocMail’s Patent, describe fully and in

    detail each instance how Microsoft’s Safe Links service infringes, directly or indirectly, by

    satisfying each asserted claim limitation, and identify all individuals with knowledge relating to

    your response to this interrogatory.

           RESPONSE: TocMail does not contend that Microsoft has infringed TocMail’s U.S.

    Patent No. 10,574,628.



    INTERROGATORY NO. 11:

           Separately for each claim of TocMail’s Patent, identify fully the factual bases for any

    alleged objective indicia of non-obviousness, including, without limitation any alleged long-felt

    but unsolved need, failure of others, licensing of TocMail’s Patent, unexpected results, expressions

    of skepticism, copying, and commercial success of the claimed invention.

           RESPONSE: TocMail objects to Interrogatory No. 11 on the grounds that it is overly

    broad in scope, unduly burdensome and seeks information not relevant to any party’s claims or

    defenses and/or proportional to the needs of the case. This case involves false advertising claims

    under the Lanham Act, not patent infringement claims. TocMail refers Defendant to the expert

    report of Michael C. Wood for documentation regarding the problem that Microsoft, Google,

    Facebook, and other large companies failed to solve after almost two decades of trying to do so.

    The report also explains how this problem has become the largest cybersecurity issue. Thus,

    TocMail’s CEO has solved a long-standing, deeply felt need that even the largest companies could

    not solve despite investing significant time, energy, and money in attempting to do so.




                                                    19
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 21 of
                                       23



    INTERROGATORY NO. 12:


           Identify all valuations that have valued, in whole or in part, TocMail, TocMail’s Product,

    and/or TocMail’s Patent, any related patent applications, trade secrets, or any other intellectual

    property of TocMail.

           RESPONSE: TocMail objects to Interrogatory No. 12 on the grounds that it is overly

    broad in scope, unduly burdensome and seeks information not relevant to any party’s claims or

    defenses and/or proportional to the needs of the case. TocMail also objects to the phrase “any

    related,” as it is ambiguous, vague, and unduly burdensome. Moreover, TocMail objects to the

    extent that Interrogatory No. 12 seeks information that is in the possession, custody or control of

    third parties, and objects to any valuations other than valuations placed upon the intellectual

    property owned by TocMail. Subject to and without waiving the foregoing objections, TocMail

    responds as follows: None of the intellectual property owned by TocMail has been assigned a

    valuation either by TocMail nor by any third-party. TocMail reserves the right to update this

    Answer.



    Dated: October 14, 2020                      Respectfully submitted,

                                                 By: /s/Joshua D. Martin
                                                 Joshua D. Martin
                                                 Florida Bar No. 028100
                                                 josh.martin@johnsonmartinlaw.com
                                                 JOHNSON & MARTIN, P.A.
                                                 500 W. Cypress Creek Rd., Suite 430
                                                 Fort Lauderdale, Florida 33309
                                                 Telephone: (954) 790-6699
                                                 Facsimile: (954) 206-0017

                                                 Attorneys for TocMail Inc.




                                                    20
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 22 of
                                       23



                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that, on this 14th day of October 2020, the foregoing document is

    being served this day on all counsel of record on the service list via electronic mail.

                                           By:    /s/ Joshua D. Martin
                                                  Joshua D. Martin

                                             SERVICE LIST

                           TOCMAIL INC. v. MICROSOFT CORPORATION
                                 20-60416-CIV- SMITH/VALLE

     Joshua D. Martin                                     Mary-Olga Lovett (admitted pro hac vice)
     E-Mail: josh.martin@johnsonmartinlaw.com             E-Mail: lovettm@gtlaw.com
     JOHNSON & MARTIN, P.A.                               GREENBERG TRAURIG LLC
     500 W. Cypress Creek Rd.                             1000 Louisiana Street, Suite 1700
     Suite 430                                            Houston, Texas 77002
     Fort Lauderdale, Florida 33309                       Telephone: (713) 374-3541
     Telephone: (954) 790-6699                            Facsimile: (713) 374-3505
     Facsimile: (954) 206-0017
                                                          Francisco O. Sanchez
                                                          E-Mail: sanchezfo@gtlaw.com
                                                                  orizondol@gtlaw.com
                                                          Evelyn A. Cobos
                                                          E-Mail: cobose@gtlaw.com
                                                                  MiaLitDock@gtlaw.com
                                                          GREENBERG TRAURIG, P.A.
                                                          333 S.E. 2nd Avenue, Suite 4400
                                                          Miami, Florida 33131
                                                          Telephone: (305) 579-0500
                                                          Facsimile: (305) 579-0717




                                                     21
Case 0:20-cv-60416-AMC Document 100-30 Entered on FLSD Docket 07/09/2021 Page 23 of
                                       23



                                          VERIFICATION

                    Florida
    STATE OF ____________ )
                          )
                orange
    COUNTY OF ___________ )
                                                                              Michael Wood
            BEFORE ME, the undersigned authority, personally appeared _____________________,
           CEO
    the ___________________ of TOCMAIL INC., being by me first duly sworn on oath deposes
    and says that the foregoing Answers to Interrogatories are true and correct, and that he/she has
    read the Answers to Interrogatories and knows the content thereof.

                                                       TOCMAIL INC.

                                                       Signature:___________________________
                                                                Michael C. Wood
                                                       Print:_______________________________
                                                                CEO
                                                       Title:______________________________


    SWORN TO AND SUBSCRIBED before me this ____
                                            14 day of __________________,
                                                       October            2020.

                                                       ____________________________________
                                                       NOTARY PUBLIC, State of ____________
                                                                                 Florida

                                                       ____________________________________
                                                           Patrick Ewers
                                                       Print name of notary

    My commission expires: 03/14/2021




                              Notarized online using audio-video communication




                                                  22
